Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on October 13, 2020.

2. Claims 1-28 have been examined. 

Abstract
3. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. 
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. (i.e., “Disclosed herein are systems and methods …” in the present abstract).

A new abstract of the disclosure should commence on a separate sheet in accordance with 37 CFR 1.52(b)(4). The new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.


Claim Objection
4. Claims 1, 11, and 21 are objected to. There are typos in:
components of an industrial automation and control systems


Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 5, 15, and 25 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the selection of the samples of the software is performed by: launching and executing each sample of the software in an isolated environment of a sandbox; generating an event log during the executions in the sandbox, wherein the generated event log contains all activities occurring during the execution; and selecting a suitable sample of the software to be investigated for the testing on the testing device based on an analysis of the generated event log,” which are not found in the prior art of record.

Incorporating claims 5, 15, and 25 into claims 1, 11, and 21, respectively, would put the case in condition for allowance.


Claim Rejections – 35 USC §103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 6-10, 11, 16-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0294877 to Konrardy et al. (hereafter “Konrardy”) in view of US 2018/0316681 to Frahim et al. (hereafter “Frahim”).

Claim 1. 
Konrardy discloses a method for assessing an impact of software on components of an automation control systems, the method comprising:
selecting samples of software to be analyzed for potential capability to cause harm to an autonomous control system (0007, 0012, 0158);
for each particular configuration of the autonomous control system being tested, performing analysis to identify effects of the selected samples of the software on the particular configuration of the autonomous control system (0047, 0115, 0120, 0125), 
wherein the identified effects include at least causes and events resulting in a disruption of operations of the particular configuration of the autonomous control system, the particular configuration including at least the components of the industrial system being simulated on a testing device, wherein the testing includes monitoring requests and responses among components of the particular configuration (0112, 0114, 0135, 0142);
for each particular configuration of the autonomous control system being tested, analyzing all identified causes and events resulting in the disruption of the operations of the particular configuration of the autonomous control system (0049, 0130, 0173, 0186, 0189); and
for each particular configuration of the autonomous control system being tested, based on the analysis, assessing the impact of the selected sample of the software by determining a degree of influence of the software on the particular configuration of the autonomous control system (0010, 0035, 0036, 0103, 0195).

Konrardy does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s 

Claim 6. 
Konrardy discloses the method of claim 1, further comprising: for each particular configuration of the autonomous control system being tested, generating a recommendations based on the assessment of the impact of the selected sample of the software, the recommendations including at least one of: a recommendation for enabling a detecting of indicators of infection with the sample of software; a recommendation for protecting against infecting by the selected sample of software; a recommendation for removal of the sample of software and removal of consequences of infection by the sample of the software; a recommendation for correction of a component of the particular configuration subjected to an influence of the sample of the software; and a recommendation for performing additional testing (0103, 0196, 0251, 0259).
Konrardy does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claim 7. 
Konrardy discloses the method of claim 1, wherein the analysis for identification of the effects of the selected samples includes carrying out at least one test aimed at gathering data about an influence of the selected software on the configuration of the autonomous control system being tested and being simulated on the testing device (0031, 0036, 0158, 0161).
Konrardy does not disclose an industrial automation and control system IACS.
 an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claim 8. 
Konrardy discloses the method of claim 1, further comprising: producing a configuration of the autonomous control system on the testing device according to specifications received for testing, wherein the specifications include information on at least one of: the components of the autonomous control system, functional capabilities of the components of the autonomous control system, interactions that occur between the components of the autonomous control system, and information on data exchanged between the components of the autonomous control system (0010, 0015, 0262, 0263).
Konrardy does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claim 9. 
Konrardy discloses the method of claim 1, wherein the samples of software are selected based on at least one of: a type of the industrial system, the components of the industrial system, components of the configuration of the autonomous control system being tested (0007, 0012).
Konrardy does not disclose an industrial automation and control system IACS.
 an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claim 10. 
The method of claim 1, further comprising: for each particular configuration of the autonomous control system being tested, the assessing the impact of the selected sample is performed by determining a probability of degradation of computing resources of the particular configuration of the autonomous control system (0125, 0127, 0136, 0201).
Konrardy does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claims 11 and 16-20.
Claims 11 and 16-20 are system versions, which recite(s) the same limitations as those of claims 1 and 6-10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 11 and 16-20.

Claims 21 and 26-28.
Claims 21 and 26-28 are medium versions, which recite(s) the same limitations as those of claims 1 and 6-8, wherein all claimed limitations have been addressed and/or .



8. Claims 2, 3, 12, 13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy, Frahim, and further in view of US 2016/0085664 to Horovitz et al. (hereafter “Horovitz”).

Claim 2. 
Konrardy does not disclose the method of claim 1, wherein the performing of the analysis to identify effects of the selected samples further comprises gathering data that includes at least one of: a time for sending a request from one component to another component of the particular configuration, a time for responding to a request from a component of the particular configuration, and a time of delay for a reaction of a component to a command to act on the particular configuration of the IACS.
However, Horovitz further discloses the performing of the analysis to identify effects of the selected samples further comprises gathering data that includes at least one of: a time for sending a request from one component to another component of the particular configuration, a time for responding to a request from a component of the particular configuration, and a time of delay for a reaction of a component to a command to act on the particular configuration of the computers (0021).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Horovitz’s teaching into Konrardy and Frahim ‘s teaching.  One would have been motivated to do so because testing metrics includes measuring/evaluating response times as suggested by Horovitz.

Horovitz does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).


Claim 3. 
Konrardy does not disclose the method of claim 1, wherein the causes resulting in the disruption of the operations of the particular configuration of the IACS include at least one of: the time for sending the request exceeding a first predetermined threshold, the time for responding to the request exceeding a second predetermined threshold, and the time of delay for the reaction exceeding a third predetermined threshold.
However, Horovitz further discloses the causes resulting in the disruption of the operations of the particular configuration of the computers include at least one of: the time for sending the request exceeding a first predetermined threshold, the time for responding to the request exceeding a second predetermined threshold, and the time of delay for the reaction exceeding a third predetermined threshold (0027, 0045, 0046, 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Horovitz’s teaching into Konrardy and Frahim‘s teaching.  One would have been motivated to do so because testing metrics includes measuring/evaluating response times as suggested by Horovitz.

Horovitz does not disclose an industrial automation and control system IACS.
However, Frahim further discloses an industrial automation and control system IACS (0002, 0017, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Frahim’s teaching into Konrardy and Horovitz‘s teaching.  One would have been motivated to do so to because vehicles, computers, appliances, ... are devices/things of IoT/IACS networks as suggested by Frahim (0002, 0017, 0027).

Claims 12 and 13.
Claims 12 and 13 are system versions, which recite(s) the same limitations as those of claims 2 and 3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 12 and 13.

Claims 23 and 24.
Claims 23 and 24 are medium versions, which recite(s) the same limitations as those of claims 2 and 3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 23 and 24.



9. Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy, Frahim, and further in view of US 2018/0146004 to Belfiore, Jr. et al. (hereafter “Belfiore”).

Claim 4. 
Konrardy and Frahim do not disclose the method of claim 1, wherein the selection of the samples of the software is performed using any number of criteria which indicate effects that represent a threat to at least one of: an availability, an operational capability, and an integrity of the configuration of the IACS.
However, Belfiore further discloses the selection of the samples of the software is performed using any number of criteria which indicate effects that represent a threat to at least one of: an availability, an operational capability, and an integrity of the configuration of the IACS (0010, 0044, 0077).


Claim 14.
Claim 14 is a system version, which recite(s) the same limitations as those of claim 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.

Claim 22.
Claim 14 is a medium version, which recite(s) the same limitations as those of claim 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 22.


Conclusion
10. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192